Exhibit 10.50
Form as of 2/25/20 (Marc Casper)


THERMO FISHER SCIENTIFIC INC.




NONSTATUTORY STOCK OPTION AGREEMENT




Granted Under
[Name of Equity Incentive Plan]




1. Grant of Option.


This agreement evidences the grant by Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), on ________ (the “Grant Date”) to Marc N. Casper
(the “Participant”), an employee and officer of the Company, of an Option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
[Name of Equity Incentive Plan] (the “Plan”), a total of _____ shares (the
“Shares”) of common stock, $1.00 par value per share, of the Company (“Common
Stock”) at $_____ per Share. Unless earlier terminated, this Option shall expire
at 5:00 p.m., Eastern time, on ________ (the “Final Exercise Date”).


It is intended that this Option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Code. Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms. Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.


2. Vesting Schedule. Except as otherwise provided in paragraphs (c) through (f)
of Section 3 below and the Plan, this Option will become exercisable (“vest”) as
to 25% of the original number of Shares on the first anniversary of the Grant
Date (the “First Vesting Date”) and as to an additional 25% of the original
number of Shares on each anniversary of the Grant Date following the first
anniversary of the Grant Date until the fourth anniversary of the Grant Date
provided that on each such vesting date, the Participant is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, the Company (an “Eligible Participant”). The right of exercise
shall be cumulative so that to the extent the Option is not exercised in any
period to the maximum extent permissible it shall continue to be exercisable, in
whole or in part, with respect to all Shares for which it is vested until the
earlier of the Final Exercise Date or the termination of this Option under
Section 3 hereof.


3. Exercise of Option.


(a) Form of Exercise. Each election to exercise this Option shall be in
accordance with the instructions provided from time to time by the Company. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this Option may be for any fractional share.





--------------------------------------------------------------------------------

Exhibit 10.50
(b) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (c) through (f) below, the right to exercise this Option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this Option shall be exercisable only to the
extent that the Participant was entitled to exercise this Option on the date of
such cessation.


(c) Death or Disability. If the Participant's employment with the Company or a
Subsidiary is terminated by reason of death or "disability" (as defined below)
prior to the Final Exercise Date while he is an Eligible Participant, this
Option shall vest and become 100% exercisable upon the date of such termination
due to death or disability and the right to exercise this Option shall terminate
one year following such date (but in no event after the Final Exercise Date).
For the purposes of this Agreement, a Participant shall be deemed to be
"disabled" at such time as the Participant is receiving disability benefits
under the Company's Long Term Disability Coverage, as then in effect.


(d) Discharge Without Cause or for Good Reason. If the Participant’s employment
or service is terminated by the Company or any Subsidiary without “Cause” (as
defined in Section 1.2 of the 2009 Restatement of Executive Severance Agreement
between the Company and the Participant dated November 21, 2009, as may be
amended from time to time (the “Severance Agreement”)) or by the Participant for
Good Reason (as defined in Section 1.4 of the Severance Agreement), and such
termination does not entitle the Participant to severance benefits under the
Executive Change in Control Retention Agreement between the Company and the
Participant dated November 21, 2009, as may be amended from time to time (the
“CIC Agreement”) prior to the Final Exercise Date, the unvested portion of this
Option shall vest as to the 25% tranche of this Option next scheduled to vest
under this Agreement (the “Accelerated Option Shares”), and the Accelerated
Option Shares shall become exercisable upon the date of such termination of
employment or service, and the right to exercise this Option (including the
Accelerated Option Shares) shall terminate two years following such date (but in
no event after the Final Exercise Date).


(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company or a Subsidiary for “Cause” (as defined in Section
1.2 of the Severance Agreement), the right to exercise this Option shall
terminate immediately upon the effective date of such discharge. The Participant
shall be considered to have been discharged for Cause if the Company determines,
within thirty (30) days after the Participant's resignation, that discharge for
Cause was warranted.


(f) Change in Control Event. If the Participant’s employment or service is
terminated by the Company or any Subsidiary without “Cause” (as defined in
Section 1.3 of the CIC Agreement) or by the Participant for Good Reason (as
defined in Section 1.4 of the CIC Agreement) and such termination entitles the
Participant to severance benefits under the CIC Agreement, this Option shall
vest and become 100% exercisable upon the date of such termination of employment
or service and the right to exercise this Option shall terminate two years
following such date (but in no event after the Final Exercise Date).


4. Withholding. No Shares will be issued pursuant to the exercise of this Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for



--------------------------------------------------------------------------------

Exhibit 10.50
payment of, any federal, state or local withholding taxes required by law to be
withheld in respect of this Option in accordance with the instructions provided
from time to time by the Company; provided, however, except as otherwise
permitted by the Board, the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).


5. Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant. Notwithstanding the foregoing, the Company
consents to the gratuitous transfer of this Option by the Participant to or for
the benefit of any immediate family member, family trust or family partnership
established solely for the benefit of the Participant and/or an immediate family
member thereof; provided that with respect to such proposed transferee the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Option under the Securities Act of 1933, as
amended; and provided further that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.


6, Provisions of the Plan. This Option is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this Option.


7. No Right To Employment or Other Status. The grant of this Option shall not be
construed as giving the Participant the right to continued employment or any
other relationship with the Company or Subsidiary. The Company and Subsidiaries
expressly reserve the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this Agreement, except as expressly provided herein.


8. Clawback. In accepting this Option, the Participant expressly agrees to be
bound by, and subject to, the following clawback policy and any clawback policy
that the Company has in effect or may adopt in the future


(a) The Option is intended to align the Participant’s long-term interests with
those of the Company. Accordingly, unless otherwise expressly provided in the
Plan or any other applicable agreement, plan, or policy, and to the extent
permitted by applicable law, the Company may terminate any unsettled portion of
the Option, whether vested, unvested or unexercised (“Termination”), recapture
any Shares acquired pursuant to the Option (“Recapture”), or require the
Participant to reimburse the Company for any and all amounts realized from the
acquisition or disposition of Shares acquired pursuant to the Option
(“Reimbursement”), upon the occurrence of any of the following events
(collectively, the “Conditions”):





--------------------------------------------------------------------------------

Exhibit 10.50
(i) the Participant has engaged in misuse of the Company’s confidential
information and/or conduct in breach of any (A) confidentiality obligation to
the Company under any agreement between the Company and the Participant, or any
policy or plan of the Company, including but not limited to, the Company’s
standard form of Information and Invention Agreement applicable to such
Participant, or (B) applicable noncompetition or nonsolicitation obligation to
the Company under any applicable agreement between the Company and the
Participant, or any policy or plan of the Company, including but not limited to
the Company’s standard form of Noncompetition Agreement applicable to such
Participant;


(ii) the Participant has been discharged by the Company or a Subsidiary for
“Cause” (as defined in Section 1.2 of the Severance Agreement); or


(iii) during his or her employment, the Participant (A) has rendered services to
or otherwise directly or indirectly engaged in or assisted, any organization or
business that, in the judgment of the Company in its sole and absolute
discretion, is against the interest of the Company or one of its Affiliates; or
(B) has engaged in activities that are materially prejudicial to or in conflict
with the interests of the Company, including any breaches of fiduciary duty or
the duty of loyalty.


For purposes of this Section 8, “Option Benefits” shall mean any and all amounts
realized from the acquisition or disposition of Shares acquired pursuant to the
Option, including any sales proceeds and/or dividends.


(b) Prior to the issuance of any Shares upon settlement of the Option pursuant
to this Agreement, the Participant shall, if requested in writing by the
Company, certify on a form acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and with the
obligations contained in the Plan, or any other relevant agreement, plan, or
contract listed in Section 8(a).


(c) Within ten (10) calendar days after receiving notice from the Company of any
such activity described in Section 8(a) of this Agreement, the Participant shall
either deliver to the Company the applicable Shares or make a cash payment to
the Company equal to the Option Benefits. For purposes of the Company's exercise
of its Recapture and/or Reimbursement rights hereunder, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any brokerage firm and/or third-party administrator
engaged by the Company to hold Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company.


(d) Notwithstanding the foregoing provisions of this Section 18, the Company
may, in its sole and absolute discretion, choose to refrain from exercising its
rights of Termination, Recapture and/or Reimbursement with respect to any
particular act of the Participant or with respect to any other participant in
the Plan, and its determination to refrain from exercising such rights shall not
in any way reduce or eliminate the Company’s authority to exercise its rights of
Termination, Recapture and/or Reimbursement with respect to any other act of the
Participant. Nothing in this Section 8 shall be construed to impose obligations
on the Participant to refrain from engaging in lawful competition with the
Company after the termination of employment that



--------------------------------------------------------------------------------

Exhibit 10.50
does not violate the Conditions, other than any obligations that are part of any
applicable separate agreement between the Company and the Participant or that
arise under applicable law.


Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company shall not seek to exercise its rights of Termination, Recapture or
Reimbursement relating to any Options that were settled more than twelve (12)
months prior to the date of the Participant's act or omission set forth in
Section 8(a). All Options shall be subject to the Company's rights of
Termination, Recapture and/or Reimbursement to the extent required by applicable
law, including but not limited to Section 10D of the Securities Exchange Act of
1934.


9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws and in the event of a dispute related to or arising
out of this Agreement, the parties submit to the exclusive jurisdiction and
venue of the Delaware federal and Chancery Courts. Notwithstanding the
foregoing, for any Termination, Recapture, and/or Reimbursement that is based,
in whole or in part, on the Participant’s breach of a noncompete agreement or
nonsolicitation obligation, such disputes shall be governed by and interpreted
in accordance with the laws of the State of Massachusetts, and any dispute
arising out of this Agreement shall be asserted exclusively in the federal or
state courts located in or covering the county in which the employee resides
within the State of Massachusetts, and the parties hereby submit to the personal
jurisdiction and venue of those state and federal courts.




IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.



THERMO FISHER SCIENTIFIC INC.
By:
____________________________________Name:Title:Participant:__________________________Marc
N. Casper






